Case:20-10097-SDB Doc#:27 Filed:03/03/20 Entered:03/03/20 14:02:22                     Page:1 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

 IN RE                                       :   CHAPTER 13
                                             :
 CHRISTINA FAITH LEE,                        :   CASE NO. 20-10097-SDB
                                             :
       Debtor.                               :
                                             :
 ________________________________            :
 SANTANDER CONSUMER USA                      :
 INC.,                                       :
                                             :
       Movant,                               :
                                             :    CONTESTED MATTER
 v.                                          :
                                             :
 CHRISTINA FAITH LEE, Debtor;                :
 and HUON LE, Trustee,                       :
                                             :
       Respondents.                          :

               OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

       COMES NOW Santander Consumer USA Inc. (the "Movant"), a creditor of the
referenced Debtor, and hereby moves this Court to deny confirmation of Debtor's Chapter 13
Plan. In support of its objection, the Movant shows the Court as follows:
                                                 1.
       On January 23, 2020, Christina Faith Lee ("Debtor") filed a Voluntary Petition pursuant
to 11 U.S.C. Section 1301 et seq., and said case is presently pending before this Court.
                                                 2.
       Movant has a net claim in this case secured by a 2019 Mitsubishi Outlander (the
"Collateral"). Movant filed its proof of claim in the amount of $22,842.32
                                                 3.
       Debtor’s Chapter 13 Plan fails to propose any treatment for Movant’s secured claim. If
Debtor intends to retain the Collateral, the proposed Plan must provide to pay Movant directly at
its full claim amount of $22,842.32 (Collateral was purchased on August 30, 2019, within 910
Case:20-10097-SDB Doc#:27 Filed:03/03/20 Entered:03/03/20 14:02:22                     Page:2 of 5


days of filing), at interest rate of 7.75% with monthly payments of $460.43 and adequate
protection payment of $228.00 which is approximately 1% of the claim, or surrender the
Collateral. However, the debt owed to Movant is cosigned by Mary Couch. If Debtor intends to
protect the cosigner, Debtor must pay Movant’s claim in full at $22,842.32 at contract interest
of 25.44%.
                                                 4.
       This case may not be feasible in contravention of 11 U.S.C. §1325(a)(6).
       Debtor bears the burden of proving all elements of confirmation, including the feasibility
of this case and should be required to produce documents to support all income and expenses
listed on Schedules I and J.
                                                 5.
       Movant has no proof of full coverage insurance on the Collateral and is therefore not
adequately protected. Movant requests proof of insurance.
                                                 6.
       The Collateral is depreciating through use and over time and the Debtor is not adequately
protecting Movant's interest in the Collateral in violation of 11 U.S.C. Section 1326(a)(1)(c).
Debtor’s plan does not provide pre-confirmation adequate protection payments. Pre
Confirmation payments should be no less than $228.00, which is approximately 1% of the Claim
amount.
                                                 7.
       Any increase in pre-confirmation adequate protection payments prior to Confirmation
needs to be made to have the effect of being retroactive to the filing date to pay Movant the
correct amount of adequate protection (i.e., a lump sum amount that will be enough to make
upfor the difference in adequate protection previously disbursed by the Trustee and what Movant
Case:20-10097-SDB Doc#:27 Filed:03/03/20 Entered:03/03/20 14:02:22                      Page:3 of 5


       WHEREFORE, the Movant prays that its Objection to Confirmation of Chapter 13 Plan
be inquired into and sustained and that it has such other and further relief as this Court deems
just and proper.
       This March 3, 2020.

                       The Law Office of
                       LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                       Attorneys for Movant


                    By:__/s/Philip L. Rubin
                           Philip L. Rubin
                           Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
Case:20-10097-SDB Doc#:27 Filed:03/03/20 Entered:03/03/20 14:02:22                    Page:4 of 5


                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

 IN RE                                      :         CHAPTER 13
                                            :
 CHRISTINA FAITH LEE                        :         CASE NO. 20-10097-SDB
                                            :
         Debtor.                            :
                                            :
 ________________________________           :
 SANTANDER CONSUMER USA                     :
 INC.,                                      :
                                            :
         Movant,                            :
                                            :   CONTESTED MATTER
 v.                                         :
                                            :
 CHRISTINA FAITH LEE, Debtor;               :
 and HUON LE, Trustee,                      :
                                            :
         Respondents.                       :

                                CERTIFICATE OF SERVICE

       The undersigned, Philip L. Rubin, hereby certifies that I am, and at all times hereinafter
mentioned, was more than 18 years of age, and that I served the OBJECTION TO
CONFIRMATION OF CHAPTER 13 PLAN on the following parties 1) electronically, if
allowed by and pursuant to the requirements of local rule, or 2) by depositing same in the United
States Mail in properly addressed envelope(s) with adequate postage to all others, as follows:

Christina Faith Lee
2120 Cassell Street
Augusta, GA 30906

Kathryn A. Brow Aho
2608 Commons Blvd STE A
Augusta, GA 30909

Huon Le
Chapter 13 Trustee
P.O. Box 2127
Augusta, GA 30903
Case:20-10097-SDB Doc#:27 Filed:03/03/20 Entered:03/03/20 14:02:22   Page:5 of 5


      This March 3, 2020.

                    The Law Office of
                    LEFKOFF, RUBIN, GLEASON & RUSSO, P.C.
                    Attorneys for Movant


                    By:__/s/Philip L. Rubin
                           Philip L. Rubin
                           Georgia State Bar No. 618525
5555 Glenridge Connector
Suite 900
Atlanta, Georgia 30342
(404) 869-6900
prubin@lrglaw.com
